 INTERNATIONAL HAT CO.International Hat Company, a wholly-owned subsidi-ary of Interco Incorporated and Tex Barnes.Case 14-CA-1640728 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 3 August 1983 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified herein and to adopt therecommended Order as modified.The judge found inter alia that the Respondentviolated Section 8(a)(3) and (1) of the Act by im-plementing changes in piece rates and cuttingmethods in August and November 1982 which hadthe effect of reducing the wages of employee TexBarnes, a leading protagonist of the Union. Weagree with the judge that the record clearly showsthat the Respondent regarded Barnes as a "trouble-maker" because of his prominent role as a unionadherent and that it sought to punish him by reduc-ing his earnings as a cutter. However insofar as thejudge indicates that the changes in cutting methodswere instituted for the purpose of bringing aboutlesser earnings for Barnes, we deem it unnecessaryto pass on the legitimacy of those changes. Thevice of the Respondent's conduct was in utilizingits new cutting methods and its manner of compen-sation to penalize Barnes for his union activities bysetting his rates at a level which substantially de-creased his earnings below those he was receivingbefore August 1982. Accordingly we adopt thejudge's recommendation that Barnes be madewhole for the wages lost since that date and weshall also require that the Respondent increaseBarnes' rate of pay in an amount which will restorehis earnings to the level existing before August1982. However, we disagree with and shall notadopt the remedial order of the judge to the extentthat it provides for the restoration of the cuttingmethods and manner of compensation for cuttersthat prevailed before August 1982.CONCLUSIONS OF LAWSubstitute the following for paragraph 3."3. By setting Tex Barnes' rates at a level thatsubstantially decreases his earnings below what he272 NLRB No. 97was receiving before August 1982 for the purposeof discouraging union membership and activity byits employees the Respondent violated Section8(a)(3) and (1) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, International Hat Company, a wholly-owned subsidiary of Interco Incorporated, Pied-mont, Missouri, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Substitute the following for paragraph l(b)."(b) Setting rates for cutters at a level that sub-stantially decrease their earnings below those re-ceived before August 1982 for the purpose of dis-couraging union membership or activities by itsemployees."2. Substitute the following for paragraphs 2(a)and (b)."(a) Make Tex Barnes whole for all wages lostsubsequent to the reduction in his earnings sinceAugust 1982, plus interest."(b) Increase the rate of pay for Tex Barnes inan amount which will restore his earnings to thelevel existing before August 1982."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in or ac-tivity on behalf of Southwest Regional JointBoard, Amalgamated Clothing and Textile Work-ers Union, AFL-CIO, or any other labor organiza-tion by issuing written warnings to employees forthat purpose or by setting rates for cutters whichsubstantially decrease their earnings below thosereceived before the changes made in August 1982.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL provide Tex Barnes with backpay forall wages lost as a result of the changes made inand subsequent to August 1982, with interest.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL increase the rate of pay for Tex Barnesin an amount which will restore his earnings to thelevel existing before August 1982.WE WILL notify Tex Barnes that we have re-moved from our files any reference to the writtenwarning issued 15 December 1982, and notify himin writing that this has been done and that evi-dence of this warning will not be used as a basisfor future personnel actions against him in anyway.INTERNATIONAL HAT COMPANY, AWHOLLY-OWNED SUBSIDIARY OF IN-TERCO INCORPORATEDDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisproceeding was heard before me in St. Louis, Missouri,on June 6, 1983, pursuant to charges filed and served onJanuary 6, 1983, and complaint issued on February 11,1983. The complaint alleges that the Respondent issuedoral and written warnings to Tex Barnes and changed itspiece rate system, thereby reducing his wages. The Gen-eral Counsel contends the warnings and rate changewere effected because Barnes engaged in activities pro-tected by the Act. The Respondent denies the commis-sion of unfair labor practices.On the entire record, my observation of the witnesses'demeanor as they testified before me, and the post-trialbriefs filed by the parties, I make the followingFINDINGS AND CONCLUSIONS1. JURISDICTIONThe pleadings establish that the Respondent, a manu-facturer of hats and caps, meets Board and statutorystandards for the assertion of jurisdiction, and is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the National Labor RelationsAct, as amended.II. LABOR ORGANIZATIONSouthwest Regional Joint Board, Amalgamated Cloth-ing and Textile Workers Union, AFL-CIO, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceI. Union activity and the Respondent's knowledgethereof and reaction theretoThe Union commenced an organizing drive in thespring of 1979 at the Respondent's several hat manufac-turing plants in Missouri, including the Piedmont, Mis-souri plant where Tex Barnes works as a cutter. Barneswas the principal employee organizer for the Union atPiedmont and busied himself in procuring signed unionauthoriation cards from employees, handing out unionliterature, and actively and persistenly campaigningamong the employees on behalf of the Union. He servedas union observer at a representation election conductedby the Board at the Piedmont plant on May 25, 1979.Challenged ballots were determinative. After a recounton October 4, 1979, showing a majority of the votingemployees had voted against the Union, a rerun electionwas held after an investigatory hearing conducted by theBoard wherein Barnes and other employees testified onbehalf of the Union and against the Respondent. Barnescontinued to support the Union and became a member ofthe Union's negotiating committee and the acting unionsteward after the Union was certified by the Board, pur-suant to the rerun election on April 3, 1980, as the col-lective-bargaining representative of certain of the Re-spondent's Piedmont employees. Subsequently, a decerti-fication petition was filed with the Board. Barnes thenexerted his efforts to persuade employees to vote infavor of the Union. The decertification election was con-ducted on March 4, 1982, and the Union lost.During the Union's campaign preceding the May 1979election, George Davis, then the assistant plant manager,asked Barnes if he had attended a union meeting and ifhe knew who did. After Barnes denied he had, butnamed one or more employees who did attend, Davisasked why Barnes wanted the Union. The reply wasbetter benefits and more pay. Although this 1979 collo-quy was long before the events alleged in the complaintit does illustrate that the Respondent was early aware ofBarnes' support of the Union.Further uncontroverted evidence that Tex Barnes'union support was known to the Respondent, as well asevidence that the Respondent resented that support, wasgiven by George Davis who became plant manager inNovember 1979 and was later discharged on July 23,1982.1In October 1979, at the Board hearing resulting in theApril 1980 rerun election Joe Polniewaz, the Respond-ent's personnel director and its admitted supervisor andagent, asked Davis how Barnes and other employees tes-tifying at the hearing stood with respect to the Unionand specifically why Barnes was for the Union. Davisopined that Barnes was seeking more money. Shortlyafter Davis became plant manager in November 1979,Polniewaz told Davis he could not understand whyBarnes would be for the Union in view of his high earn-ings, expressed the view that Barnes was a troublemakerwhose views about the Union could not be changed, andasked Davis how to get rid of Barnes and employeesThurman, Teal, and Wells.2Davis and Polniewaz hadI Davis was a somewhat nervous witness who admittedly had somepsychological problems, but there was no indication he was fabricatinghis testimony. On the whole, he was believable, and the failure of the Re-spondent to proffer witnesses contradicting his damaging testimony lendssome support to his credibility. His statements were neither transparentlyfalse nor improbable, and I discern no hint that his testimony was con-structed to wreak revenge upon the Respondent because his employmenthad been terminated. I credit him.' Wells and Thurman have since left the Respondent for reasons ap-parently unconnected with their union activity. Teal is still employed.540 INTERNATIONAL HAT CO.essentially the same conversation about Barnes severaltimes from October or November 1981 until about thetime of the March 1982 decertification election. Duringthe course of these discussions Davis, in response to thequestion on how to get rid of Barnes, advised Polniewazthat the way to accomplish Barnes' departure would beto hurt him financially so that Barnes would quit. Davisand Polniewaz also discussed the possibility of movingBarnes' job to another company plant in Oran or Lutes-ville, Missouri. Finally, after the March 1982 electionPolniewaz told Davis that if Davis did not get rid ofBarnes there would be another election and he (Pol-niewaz) and Barnes would probably lose their jobs.The views of Polniewaz with regard to Barnes wereshared by Goodson, the Respondent's president. In Feb-ruary 1981, after discussing the future decertificationelection, he told Davis that Barnes was an s.o.b. and thathe wanted to know how to get rid of him. There is noevidence that Goodson had any reason other thanBarnes' union activity to so label Barnes or so ferventlydesire to get rid of him, but there is credible testimonyfrom Barnes that he contradicted Goodson at a meetingof the Respondent's employees prior to the first electionwhen Goodson was giving his opinion of the Union in aneffort to dissuade employees from voting for it. NeitherGoodson nor Polniewaz testified. Polniewaz was termi-nated on April 30, 1983, for economic reasons.A continuing concern of the Respondent with respectto union activity is demonstrated by the reason givenGeorge Davis for his termination on July 23, 1982. Rich-ard May, the Respondent's general manager and admit-ted statutory supervisory and agent, told Davis therewould be more "Union problems" if Davis stayed.2. Wage changesThe Respondent's Piedmont plant manufactures base-ball type and knit caps, the baseball type predominating.Tex Barnes is the sole cutter at the plant, except for briefperiods when a part-time cutter has been employed. Thecutter's job is essentially one of utilizing metal dies to cutcap sections from cloth. Each cap requires several differ-ent sections. The cloth comes to him in multiple layers,called plies by the cognoscenti in the trade, which areprepared by an employee known as a spreader. Thenumber of plies may vary from a dozen or less to asmany as 72.Barnes has been a cutter at Piedmont since 1977, andthe Respondent acknowledges his superior capabilities.Until November 1982 his wages were calculated on thebasis of the number of dozens of cap parts he cut multi-plied by the piece rate of the particular part being cut.There were different rates for different cap sections. Inaddition to this basic computation he was paid doublethe rate when he cut 25 dozen or less of any cap part.This double rate had been in effect for about 2 years.Prior to that time he was paid double for 24 dozen orless. There are some items that are not on the piece rateschedule. For these he was paid "average pay," anhourly rate based on Barnes' average hourly earnings atpiece work over a preceding 3-month period. This ratewas refigured from time to time. When not performingcutting work he was in the past and continues to be paid$3.45 per hour.During the 3 months, January through March 1982,Barnes averaged S8.84 per hour earnings. The Respond-ent used this period to arrive at the "average pay" themonth of June 1982. Barnes' "average pay" for theperiod encompassing July through September 1982 wasS6.14. For October through December of the same yearit was $4.91. A careful reading of the record persuadesme that there is insufficient evidence to determine withexactitude the reasons for this falloff in "average pay."Possible contributing factors might have been an increas-ing amount of cutting of parts carrying a lesser piecerate, a decrease in cutting needed, a greater number ofcuts of lesser ply, mechanical problems, absences fromwork, and any number of other causes, but the evidencedoes not reveal that any of these speculative possibilitiesin fact occurred. The Respondent's asserted impressionthat the dropoff was due to Barnes' deliberately slowingdown on the job or absenting himself from his machinemore than usual is unsupported by probative evidence.The record does show, however, some specificchanges that would predictably affect Barnes' earnings.The first occurred when Barnes returned from vacationin August 1982. He was then told by his supervisor, whois also his wife, that he would no longer receive doublepay for cutting lots of 25 dozen or less. The effect of thischange on Barnes future income is illustrated by the tes-timony of Marvin Leibach that the Respondent now re-ceives more small orders than previously. A couple ofdays later Barnes asked General Manager May for an ex-planation. May replied that there never had been any-thing sent to the Respondent's St. Louis office, its head-quarters, showing the double rate had been paid. TheRespondent does not explain, either by evidence or in itsbrief, the reasons for this rate change. May's statement toBarnes is no explanation at all.Barnes was also instructed in August 1982 to cut theexact ply set forth in the cutting rate schedules previous-ly furnished to Barnes and his spreader, the employeewho prepares the plies for him to cut. Prior to this timeit was Barnes' practice, apparently approved by the Re-spondent, to cut any excess material in plies additional tothose on the schedules. He received "average pay" forcutting this excess cloth.Finally, effective November 29, 1982, the method ofcalculating Barnes' wages was altered. The formermethod of paying a rate per dozen was changed to oneof reimbursing him 1.9 cents per cut, regardless of ply.Cutters at the Respondent's Oran and Lutesville, Missou-ri plants continued to be paid on the basis of dozens ofpieces cut, and their "average pay" never fell in 1982,and in fact all exceed that of Barnes during the Octoberthrough December period. During the January throughMarch period, Barnes' "average pay" had exceeded thatof the highest paid cutter or spreader at the other twoplants by $2.67. The "average pay" of two cutters orspreaders at the Lutesville plant exceeded Barnes' overthe July through September period. Every spreader andcutter had a higher "average pay" than Barnes during541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe October through December period, ranging from 49cents to $2.17 per hour higher.Jim McGlynn, the Respondent's cost accounting man-ager, testified that he went to the Lutesville plant inAugust 1981 in an effort to discover how to lower thecost of production and thus be more.competitive. Ac-cording to McGlynn and Richard May, the Respondent'sgeneral managers, they discovered inefficient and waste-ful cutting methods at Lutesville. Still in August 1981,George Davis and Erlene Barnes, the cutting supervi-sors, were called to the Lutesville plant where McGlynn,after some discussion on changing the cutting method,gave Davis and Barnes the task of setting up a cuttingsystem that would not waste material. Davis credibly tes-tified that McGlynn said he wanted to standardize oper-ations at Lutesville and Piedmont by putting them on thesame cutting allowances, same method of operation, andsame type of cost sheet. McGlynn claims that it was de-cided to concentrate on Piedmont because the businesswas falling off badly there, but not at Lutesville. Norecords were proffered to support this assertion. At anyrate, Davis and Barnes were unable to come up with anew cutting method. Davis so advised McGlynn in July1982 and requested his assistance. McGlynn examinedthe July cutting records in August and observed thatPiedmont was not cutting according to standard sched-ule. It is difficult to believe this was a new or startlingrevelation in view of Barnes' established practice, whichthe Respondent must have been well acquainted with, ofcutting additional cap pieces from the excess materialafter completing the scheduled cuts. It seems probable,and I find, that McGlynn was responsible, after he scru-tinized the July records, for the order to Barnes inAugust to cut only to schedule. McGlynn also computedthree purportedly efficient ways to lay out material andthereby secure the schedule number of cuts. He testifiedthat this would save $80,000 a year. With respect to therates, he asserts that the new method of spreading andcutting would render the existing rate system too cum-bersome because a tremendous increase in the number ofrates would be necessary. Accordingly, he explains thathe deduced from the records that Barnes could make 300cuts an hour, which would, at 1.9 cents per cut, give himan hourly wage of $5.70. McGlynn further testified thatBarnes could earn $6.88 or $6.70 or $6.80 per hour bymaking 348 cuts, inasmuch as the July records showedBarnes had a high production of 348 dozen. The problemwith this latter conclusion is that Barnes was being reim-bursed by the dozen in July, not by the cut, and 348dozen is not necessarily, indeed not likely, synonomouswith 348 cuts. McGlynn neither explained this reasoningnor did the Respondent produce the July records onwhich the calculations were purportedly based.McGlynn says 1.9 cents was a temporary rate whichcould be adjusted up or down later, and that $5.70would put Barnes in the middle wage range of all theRespondent's cutters. Prior to the quarter within whichthe August changes in Barnes' reimbursement took effecthe earned far more than any other cutter and the $5.70rate is even less than his average pay for that Julythrough September 1982 quarter.About October 8, 1982, Richard May told Barnes thathis rate would be temporarily changed to 1.9 cents percut, subject to review if it did not produce enough earn-ings for him. May concedes he has not compared Barnes'wage on the basis of what he would have earned underthe old method as compared to the new method, andcannot say whether Barnes would have made moreunder the old or new methods.On October 11, 1982, Rayfield, Barnes' spreader, toldBarnes that Rayfield's rate was going to be $5 an hour, a47-cent reduction from his earlier average wage.About October 13, Barnes asked May if what Rayfieldhad said was true. He further told May that 1.9 cents forcutting was too low a rate. May said McGlynn had setthe rate, not him. He agreed the rate was too low, butadvised Barnes that he might have to deny that he hadsaid it was too low. The new rate of 1.9 cents went intoeffect on November 29, 1982. This rate has never beenreviewed and remains in effect.Barnes produced his personal record of cutting per-formed on May 20, 1983, together with a calculation ofthe amount he would have received had he been paid onthe basis of dozens cut. This document was received inevidence as an example of how the two methods of reim-bursement result in different wages for the same work.The Respondent proffers no evidence or persuasive argu-ment that the caculations and the cutting rate sheets for1981 and 1982 which were placed in evidence shows thatBarnes would have earned approximately 70 percentmore in wages on May 20, 1983, had his pay been calcu-lated on the method in effect until November 29, 1982.This of course does not establish that the same ratiowould apply every workday because the type of the cutand thus the rates are subject to fluctuation. The com-parison is, however, persuasive evidence of a severe ad-verse effect on Barnes' earnings caused by the newmethod of calculating those earnings.The Oran and Lutesville cutters are still paid at theper dozen rate McGlynn's explanation that the newsystem, which he maintains to be the most efficient, wasnot put in at Lutesville because the charge in the instantcase was filed a little over 30 days after the system wasinstalled at Piedmont is not persuasive. The change wasimplemented on November 29, 1982, and the charge inthis case was filed January 6, 1983, but the change incutting methods and wage rate computation was an-nounced to Barnes by May on October 8 or 9, 1982, 3months before the charge was filed, ample time toreview, alter if necessary, and implement at Lutesville ifthe Respondent intended to do so.3. The warningsThe Respondent admits the complaint allegations thatan oral warning was issued to Barnes "in or about" lateNovember 1982, and a written warning issued on De-cember 15, 1982.With respect to the oral warning General ManagerMay convincingly testified that it came about under thefollowing circumstances. At the time the Respondentwas utilizing a second cutter on a part-time basis. Barnes,the senior man, had requested that the larger spreads of542 INTERNATIONAL HAT CO.cloth be put on his table, and the smaller spreads begiven to the other cutter. The Respondent had accededto his request. On the day of the "warning," the sewinglines, which relied on the cutters for materials, were run-ning short of materials. May went to the cutting area. Heobserved that Barnes was absent and his table had little ifanything on it, indicating that Barnes was caught upwith the work provided him. May, with the assistance ofErlene Barnes, supervisor of cutting and Tex Barnes'wife, moved spreads from the other cutter's table toBarnes' table in order to keep Barnes busy and produceenough to keep the sewing lines in materials. May's cred-ible testimony3on what then occurred is as follows:And Tex came back and in a rather boisterousway said, "You know, what are you doing, throw-ing all them little spreads over here?" And I don'tremember the exact conversation other than thatdidn't set well with me because I was a lot-undera lot of pressure as far as trying to keep the linesgoing anyway.I said, "Yeah, we're trying to keep you out of thebathroom." I said, "We need the work and needyou out here working and not-not sitting inthere." And he said, "Well, can't a guy go to thebathroom if, you know, if he needs to go to thebathroom?"And I said, "If you've got a problem, it seemslike you're going an awful lot. And I said, 'Youneed-you need to be staying out here where you-need to be and getting your work done instead ofsitting in there in the can." And that's I won't say Isaid those exact words like that, but that's-that'sabout the sum and substance of the conversation.Some time after this confrontation, May told PlantManager Householder that if Barnes were spending toomuch time in the bathroom to get it down in black andwhite and talk to Barnes about it. Householder thereafterwatched Barnes and took notes of his absences from hismachine on four different days. On November 30, 1982,he noted that Barnes took seven unscheduled breaks of13, 7, 8, 5, 10, 17, and 9 minutes' duration, respectively.On December 2, Householder noted two breaks of 5 and8 minutes between the hours of 7:15 and 9:50 a.m. Thenotes indicate three unscheduled breaks on December 9of 11, 14, and 15 minutes, respectively. Finally, on De-cember 10, Barnes worked a calculator at the supervi-sor's desk for 21 minutes, and took seven unscheduledbreaks of 15, 22, 7, 14, 5, 13, and 8 minutes between 8a.m. and 2:30 p.m. There is no showing the use of thecalculator was not work related. In any event, House-holder prepared a written warning notice to Barneswhich noted, under the heading Nature of Violation,"production too low" and further noting in the remarkssection that Barnes had taken excessive time in the bath-room and shipping department away from the cuttingmachine. This warning was dated December 15, 1982.Householder then called Barnes into the office and pre-sented him with the warning. Barnes protested the lowI To the extent Barnes' testimony appears to contradict that of May onthis incident Barnes is not credited.production notation on the ground he had in fact madehis piece rate. Householder first disagreed, but thenagreed after reviewing some records adding, however,that Barnes had been away from his machine too much.Householder did not rescind the warning.The week after receiving the written warning, Barnespointed out that the company handbook required that awritten warning be preceded by an oral warning. House-holder replied that May's earlier comments to Barneswhich are related above were the oral warning.There are written rules on taking breaks, but theywere not produced, requested, or proffered by any party.Whatever they are it is clear they have long and consist-ently been honored in the breach. Ken Parker, Davis'predecessor as plant manager, had told Barnes to take asmany breaks as he needed. Davis told Barnes in Novem-ber 1981 that it was alright to take breaks when he wascaught up, but should take them in the bathroom ratherthan in the plant where he could be seen or in shippingwhere others were working. According to Davis, whomI credit, Tex Barnes took a break about every hour,other employees took more breaks than the plant rulesprovided for, and neither he nor his predecessor Parker,under whom he was assistant plant manager from No-vember 1977 until November 1979, criticized employeesfor this as long as they did work and had good produc-tion. Andrew Rayfield, who spreads cloth for Barnes tocut, stated that if he got caught up with his work andwanted a break he took one and drank coffee in the bath-room. Rayfield also agrees with Barnes, and I creditthem, that during the week before Barnes received thewritten warning there was no heat in the plant, and thathe, as did Barnes, took breaks to warm up. I creditBarnes that Rayfield took more breaks than he did be-cause Rayfield conceded he did not know if Barnes tookmore or less breaks than he did, and because the Re-spondent's evidence does not show otherwise. Rayfieldreceived no warnings even though Householder has seenhim away from his area on unauthorized breaks, and theparties stipulated that no cutter or spreader other thanBarnes received a written warning in the 3 years preced-ing December 15, 1982. There is no evidence thatanyone but Barnes ever received either a written or oralwarning for taking unauthorized breaks, and the writtenwarning is in error to the extent it cites low productionas a reason therefor. The only subject of the warningthat might conceivably be contrary to the established le-nient practice was Barnes' alleged presence in the ship-ping room. Householder's notes specifically reflect manyvisits to the bathroom but not one to the shipping area,nor does Householder testify to any such visit.B. ConclusionsThe August abolition of double rate reimbursementand the accompanying curtailment of "average pay" cut-ting of excess material, together with the Novemberchanges in cutting and reimbursement, all had an ex-tremely adverse effect on Tex Barnes' income. The ques-tion is whether these changes, all fairly encompassed bycomplaint allegations, were instituted in order to carryout the plan suggested by Davis to Polniewaz as a543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevice to cause Barnes to quit. The General Counsel hasmade out a strong prima facie case that they were imple-mentations of that plan. Barnes was a leading union pro-tagonist throughout the Union's organizational drive andthe election campaigns at Piedmont from the spring of1979 through March 4, 1982. The Respondent knew this,resented it, and sought ways to cause the termination ofBarnes' employment. Even after the Union lost the de-certification election in March 1982, the Respondent, byPersonnel Director Polniewaz, pressed Plant ManagerDavis to get rid of Barnes in order to avoid another elec-tion. The Respondent's hostility to union activity contin-ued through July 1982, as shown by Richard May'sstatements to Davis indicating an apprehension of more"Union problems" if Davis remained employed. There isno evidence that the Respondent's bitterness toward TexBarnes because of his union activity ever abated. May'sJuly 23, 1982 statements expressing a desire to avoidfuture union problems, when considered in context withthe previously expressed desires of Polniewaz and theRespondent's president Goodson, during the active unioncampaign to find ways to get rid of Barnes and the repe-tition of this desire by Polniewaz after the Union was de-certified, persuade me that the Respondent's attitudetoward the Union in general and Tex Barnes in particu-lar had not mellowed. The concentration of the variouschanges in reimbursement on Barnes resulting in the ad-verse effect on his wages is consistent with Davis' sug-gestion to Polniewaz that the way to get rid of Barneswas to hurt him financially to the extent that he wouldquit. The Respondent's failure to review the "tempo-rary" rate or to apply it to Lutesville, the very place theRespondent avers it discovered the problem of excesswaste material which caused the change in reimburse-ment method, seriously erode the Respondent's bonafides in the matter. Moreover, its failure to proffer anyevidence on the August termination of double pay forshort lots leaves it no affirmative defense on that subject,and its failure to support its various testimonial assertionswith respect to comparative profitability, competivenessin the market, productivity, and material waste withcompany records which presumably were available tothe Respondent diminishes the probative weight of thattestimony.The General Counsel has established a prima faciecase that the Respondent, because of Tex Barnes' unionactivity and in order to discourage such activity by itsemployees, made August and November 1982 changes inits piece rate system designed to reduce Barnes' pay tothe point he would be required to quit. The reasons ad-vanced by the Respondent for the change in piece rateon November 29, 1982, are not inherently unreasonable,but the Respondent has simply not proffered or adducedsufficient convincing evidence that the changes affectingonly one cutter would have taken place in the absence ofthe protected activity and the Respondent's enduringhostility thereto. The evidence in favor of the complaintallegation with respect to the changes in the piece ratesystem preponderates over that to the contrary. Accord-ingly, I find the abolition of the double reimbursementpolicy and the cutting of excess material for "averagepay" in August 1982 and the change to a piece rate of1.9 cents per cut on November 19, 1982, were unlawfullymotivated and violated Section 8(a)(3) and (1) of the Actas alleged in the complaint.May's comments to Barnes in late November 1982,which has been alleged and admitted to be an oral warn-ing, were nothing more than spontaneous utterances pro-voked by Barnes' challenging remarks at a time May wasunder pressure trying to keep the work flowing. I do notbelieve and do not find that there could be a reasonableconclusion May's statements were unlawfully motivatedor had any reasonable tendency to interfere with, re-strain, or coerce employees in the exercise of Section 7rights.The written warning requires closer scrutiny becauseit resulted from a planned surveillance of Barnes' break-taking habits. May instructed Plant Manager Household-er to document any excessive amounts of time Barnesmight spend in the bathroom, and talk to Barnes aboutit.4This was not an instruction to issue a written warn-ing. Householder nevertheless issued such a warning. Ihave no doubt the notations compiled by Householder ofBarnes' absence from his work station are correct. Thereis nothing instrinsically improper or unlawful in the issu-ance of a written warning or checking on an employee'swork habits, but there are factors in this case which re-quire a finding of illegality. The warning itself errone-ously alleges low production, and there is no evidence tosupport the allegation that Barnes was spending time inthe shipping area. Moreover, it appears several of the ab-sences noted were caused by lack of heat in the plant.No written warnings had been issued to any cutter orspreader in the Company's plant during the preceding 3years. Rayfield, the spreader who lays out Barnes' mate-rial, was absent from the area as frequently, if not more,during the week preceding the warning, but received nowarning, oral or written. Rayfield asserts that House-holder observed his absences, and I am persuaded thatHouseholder must have been aware of Rayfield's ab-sences because Rayfield works immediately adjacent toBarnes whom Householder was making a point ofwatching. I note that if the spreader does not work thecutter cannot work. It would thus appear that the ab-sence of the spreader is as significant as the absence ofthe cutter. The abrupt departure from past practice withrespect to breaks only as to Barnes is unexplained byHouseholder except for a bare recitation that his notes ofthe absences are correct. Considering the foregoing factsin the context of continuing hostility toward union activ-ity and reduction of Barnes' earnings for unlawful rea-sons, it seems probable that the disparate treatment ofBarnes was motivated by a desire to harass him bymeans in addition to the wage reduction which had notproduced the desired result, his termination, and therebyeither hasten his departure or discourage union member-ship or activity by him and other employees who couldnot help but take note of the treatment accorded only toa leading union adherent. Accordingly, I find the issu-ance of the written warning violated Section 8(a)(3) and4 I do not credit Householder's denial that he made his observations atanyone's request. May's version is credited.544 INTERNATIONAL HAT CO.(1) of the Act. This is not to say that the Respondentmay not, in the exercise of reasonable business judgmentand with proper notice, enforce the written break rulesso long as such enforcement has no unlawful motivationor is not effected in such a manner as to interfere with,restrain, or coerce its employees in the exercise of theirrights guaranteed under Section 7 of the National LaborRelations Act, as amended.CONCLUSIONS OF LAW1. International Hat Company, a wholly-owned subsid-iary of Interco Incorporated, herein called the Respond-ent, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By implementing changes in piece rates and cuttingmethods, which had the effect of reducing the wages ofTex Barnes, for the purpose of discouraging union mem-bership and activities by its employees, the Respondentviolated Section 8(a)(3) and (1) of the Act.4. By issuing a written warning to Tex Barnes on De-cember 15, 1982, for the purpose of discouraging unionmembership and activity by its employees, the Respond-ent violated Section 8(a)(3) and (1) of the Act.5. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.6. The Respondent has not engaged in any other unfairlabor practices alleged in the complaint.THE REMEDYIn addition to the usual cease-and-desist notice postingprovisions my recommended order will require the Re-spondent to make Tex Barnes whole for all wages lost asthe result of the August 1982 elimination of double payfor cutting cap pieces in lots of 25 dozen or less, theAugust 1982 elimination of excess material cutting at"average pay," and the November 29, 1982 change inpiece rates, with interest thereon to be computed in themanner prescribed in Florida Steel Corp., 231 NLRB 651(1977).6 My order will also require the Respondent to re-instate the double pay provision and excess material cut-ting at "average pay" practice which were in effet priorto the August 1982 changes, and the piece rate schedulein effect prior to November 29, 1982, and to rescind andexpunge from its files any reference to the written warn-ing issued to Tex Barnes on December 15, 1982, andnotify him in writing that this has been done and thatevidence of this warning will not be used as a basis forfuture personnel actions against him.On the entire record and pursuant to Section 10(c) ofthe Act, I issue the following recommended"s See generally Isis Plumbing Co., 138 NLRB 716 (1962).s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.ORDERThe Respondent, International Hat Company, anwholly-owned subsidiary of Interco Incorporated Pied-mont, Missouri, its agents, officers, successors, and as-signs, shall1. Cease and desist from(a) Issuing written warnings to its employees in orderto discourage union membership or activities by its em-ployees.(b) Implementing changes in its piece rates or cuttingmethods for the purpose of discouraging union member-ship or activities by its employees.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act.(a) Make Tex Barnes whole for all wages lost as aresult of the August 1982 elimination of double pay forcutting cap pieces in lots of 25 dozen or less, the August1982 elimination of excess material cutting at "averagepay," and the November 29, 1982 change in piece ratesdiscrimination against him in the manner set forth "TheRemedy" section of this Decision.(b) Reinstate said double pay provision, excess materialcutting at "average pay," and the piece rate schedule ineffect prior to November 29, 1982.(c) Rescind and expunge from its files any reference tothe written warning issued to Tex Barnes on December15, 1982, and notify him in writing that this has beendone and that evidence of this unlawful warning will notbe used as a basis for future personnel actions againsthim.(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Piedmont, Missouri facility copies of theattached notice marked "Appendix."7Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.7 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."545